Title: To Thomas Jefferson from James Monroe, 26 March 1794
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Philadelphia March 26. 1794

Your favor of the 11th. reached me yesterday. We were mortified to find that our letters had not reached you, but hope the obstacle at Richmond is removed before this. As Mr. M. has written you I shall say nothing at present upon the subject of affairs here. I shall only commence with the inclosures of your correspondence with Hammond which after perusal by your family and any others whom you wish, shall thank you to send to my brother in Charlottesville. I sent Stuart at Staunton a copy—and we mean to transmit one with the one containing the correspondence with Mr. Genet to the Ex: for the legislature. I hope Peter has not failed to attend and pursue your advice respecting the fruit trees. We desire to be affectionately remembered to your family. I am sincerely yr. friend & servt

Jas. Monroe

